DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, 16 and 17 of U.S. Patent No. 10,744,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and limitations are shown or suggested by the patented claims as follows:
instant claim 1, U.S. Patent No. 10,744,931, claim 1, recites a vehicular vision system [the instant vehicle vision system is equivalent to the ground illumination system with the multi-camera system of the patented claim], said vehicular vision system comprising: a sideward-viewing side camera disposed at a side of a vehicle [claim 1, lines 16-17] and inherently viewing at least sideward of the vehicle; a rearward-viewing rear backup camera disposed at a rear portion of the vehicle and inherently viewing at least rearward of the vehicle [claim 1, lines 18-19]; a ground illumination light module disposed at the side of the vehicle, the ground illumination light module comprising at least one light emitting diode and a freeform optic [claim 1, lines 6-9]; wherein the ground illumination light module, when disposed at the side of the vehicle, and when the at least one light emitting diode is electrically powered so as to emit light through the freeform optic, illuminates a ground region at that side of the vehicle [claim 1, lines 6-10]; wherein the illuminated ground region includes an illuminated side ground region at least partially along the side of the vehicle and an illuminated rearward ground region rearward of the rear portion of the vehicle [claim 1, lines 11-14]; wherein the illuminated ground region is at least in part viewed by the sideward viewing side camera and the rearward-viewing rear backup camera [claim 1, lines 15-17]; and wherein a portion of the illuminated side ground region is illuminated with a luminance of at least 10 lux [claim 1, lines 20-21].
U.S. Patent No. 10,744,931, claim 1 does not recite the sideward-viewing side camera on a vehicle equipped with the vehicular vision system and views at least sideward of the vehicle.  From the name of the element the sideward viewing side camera would inherently view at least sideward of the vehicle.  It would have been well 
With respect to instant claim 2, U.S. Patent No. 10,744,931, claim 2, recites the portion of the illuminated side ground region extends outward at least 3 meters from the side of the vehicle.
With respect to instant claim 3, U.S. Patent No. 10,744,931, claim 3, recites a portion of the illuminated rearward ground region is illuminated with a luminance of at least 10 lux.
With respect to instant claim 4, U.S. Patent No. 10,744,931, claim 4, recites a forward-viewing front camera disposed at a front portion of the vehicle and viewing at least forward of the vehicle [claim 4, lines 6-7], wherein the illuminated ground region includes an illuminated forward ground region forward of the front portion of the vehicle, and wherein the illuminated forward ground region is at least in part within a field of view of the forward-viewing front camera [claim 4, lines 2-6].
With respect to instant claim 5, U.S. Patent No. 10,744,931, claim 5, recites a portion of the illuminated forward ground region is illuminated with a luminance of at least 10 lux.
With respect to instant claim 6, U.S. Patent No. 10,744,931, claim 1, does not recite the ground illumination light module, when the at least one light emitting diode is electrically powered, uniformly illuminates the portion of the illuminated side ground region at the side of the vehicle.  But does recite illuminated ground region is within the   It would have been well within the skill of one versed in the art to place form the lighting module of U.S. Patent No. 10,744,931, claim 1 so the illuminated region would be uniformly illuminated so the cameras would capture an image which does not have bright or dark areas.  
With respect to instant claim 7, U.S. Patent No. 10,744,931, claim 7, recites the ground illumination light module, when disposed at the side of the vehicle, is disposed at a door handle at the side of the vehicle.
With respect to instant claim 8, U.S. Patent No. 10,744,931, claim 8, recites the ground illumination light module, when disposed at the side of the vehicle, is disposed at an exterior rearview mirror assembly at the side of the vehicle.
With respect to instant claim 9, U.S. Patent No. 10,744,931, claim 9, recites the at least one light emitting diode is disposed at a printed circuit board inherently of the ground illumination light module, and wherein the printed circuit board is disposed in a housing of the ground illumination light module.
With respect to instant claim 10, U.S. Patent No. 10,744,931, claim 10, recites the printed circuit board includes heat dissipating fins that protrude through the housing.
With respect to instant claim 11, U.S. Patent No. 10,744,931, claim 11, recites the printed circuit board includes electrical connecting terminals that protrude from the 
With respect to instant claim 12, U.S. Patent No. 10,744,931, claim 12, recites a potting material disposed at a rear of the housing to seal around the heat dissipating fins and the electrical connecting terminals.
With respect to instant claim 13, U.S. Patent No. 10,744,931, claim 13, recites the heat dissipating fins and the electrical connecting terminals extend through and protrude from the potting material.
With respect to instant claim 14, U.S. Patent No. 10,744,931, claim 4, recites the sideward-viewing side camera and the rearward-viewing rear backup camera are part of a surround view multi-camera system of the vehicle [since U.S. Patent No. 10,744,931, claim 4, recites a forward viewing front camera, a sideward-viewing side camera and a rearward-viewing rear backup camera, the patent has in fact disclosed the surround view multi-camera system claimed].
With respect to instant claim 15, U.S. Patent No. 10,744,931, claim 14, recites a vehicular vision system [the instant vehicle vision system is equivalent to the ground illumination system with the multi-camera system of the patented claim], said vehicular vision system comprising: a sideward-viewing side camera disposed at a side of a vehicle [claim 14, lines 22-23] and inherently viewing at least sideward of the vehicle; a rearward-viewing rear backup camera disposed at a rear portion of the vehicle [claim 14, lines 24-25] and inherently viewing at least rearward of the vehicle; a ground illumination light module disposed at an exterior rearview mirror assembly at the side of the vehicle [claim 14, lines 11-14], the ground illumination light module comprising at 
U.S. Patent No. 10,744,931, claim 14, does not recite the sideward-viewing side camera on a vehicle equipped with the vehicular vision system and views at least sideward of the vehicle.  From the name of the element the sideward viewing side camera would inherently view at least sideward of the vehicle.  It would have been well within the skill of one versed in the art to place the sideward-viewing side camera on a vehicle equipped with the vehicular vision system in the device of U.S. Patent No. 10,744,931, claim 14 so that the camera would get a view of the illuminated side of the vehicle.  
  It would have been well within the skill of one versed in the art to illuminate the side ground region in the device of U.S. Patent No. 10,744,931, claim 14, so the illumination extends outward at least 3 meters from the side of the vehicle so that the entire frame of the camera will be illuminated and to allow the user to easily see the ground on the side of the vehicle.
With respect to instant claim 16, U.S. Patent No. 10,744,931, claim 16, recites a portion of the illuminated rearward ground region is illuminated with a luminance of at least 10 lux.
With respect to instant claim 17, U.S. Patent No. 10,744,931, claim 14, recites a forward-viewing front camera disposed at a front portion of the vehicle and viewing at least forward of the vehicle [claim 14, lines 25-26], wherein the illuminated ground region includes an illuminated forward ground region forward of the front portion of the vehicle [claim 14, lines 15 and 19-20], and wherein the illuminated forward ground region is at least in part within a field of view of the forward-viewing front camera [claim 14, lines 21-22 and 25-26].
With respect to instant claim 18, U.S. Patent No. 10,744,931, claim 17, recites a portion of the illuminated forward ground region is illuminated with a luminance of at least 10 lux.
With respect to instant claim 19, U.S. Patent No. 10,744,931, claim 7, recites a vehicular vision system [the instant vehicle vision system is equivalent to the ground illumination system with the multi-camera system of the patented claim], said vehicular  [claim 1, lines 16-17] and inherently viewing at least sideward of the vehicle; a rearward-viewing rear backup camera disposed at a rear portion of the vehicle [claim 1, lines 18-19] and inherently viewing at least rearward of the vehicle; a ground illumination light module disposed at a door handle at the side of the vehicle [claim 7], the ground illumination light module comprising at least one light emitting diode and a freeform optic [claim 1, lines 2-4]; wherein the ground illumination light module, when disposed at the side of the vehicle, and when the at least one light emitting diode is electrically powered so as to emit light through the freeform optic, illuminates a ground region at that side of the vehicle [claim 1, lines 6-10]; wherein the illuminated ground region includes an illuminated side ground region at least partially along the side of the vehicle and an illuminated rearward ground region rearward of the rear portion of the vehicle [claim 1, lines 11-14]; wherein the illuminated ground region is at least in part viewed by the sideward viewing side camera and the rearward-viewing rear backup camera [claim 1, lines 15-18]; wherein a portion of the illuminated side ground region is illuminated with a luminance of at least 10 lux [claim 1, lines 20-21]; and
U.S. Patent No. 10,744,931, claim 7, does not recite the sideward-viewing side camera on a vehicle equipped with the vehicular vision system and views at least sideward of the vehicle.  From the name of the element the sideward viewing side camera would inherently view at least sideward of the vehicle.  It would have been well within the skill of one versed in the art to place the sideward-viewing side camera on a vehicle equipped with the vehicular vision system in the device of U.S. Patent No. 
U.S. Patent No. 10,744,931, claim 7, does not recite the portion of the illuminated side ground region extends outward at least 3 meters from the side of the vehicle.  It would have been well within the skill of one versed in the art to illuminate the side ground region in the device of U.S. Patent No. 10,744,931, claim 7, so the illumination extends outward at least 3 meters from the side of the vehicle so that the entire frame of the camera will be illuminated and to allow the user to easily see the ground on the side of the vehicle.
U.S. Patent No. 10,744,931, claim 7, does not recite the sideward-viewing side camera and the rearward-viewing rear backup camera are part of a surround view multi-camera system of the vehicle.  It would have been well within the skill of one versed in the art to form the device of U.S. Patent No. 10,744,931, claim 7, so the the sideward-viewing side camera and the rearward-viewing rear backup camera are part of a surround view multi-camera system of the vehicle so that the user of the vehicle can see all areas around the vehicle.
With respect to instant claim 20, U.S. Patent No. 10,569,697, claim 7, does not recite a portion of the illuminated rearward ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the rearward ground region in the device of U.S. Patent No. 10,569,697, claim 7, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground on the rear of the vehicle.

Claims 1-9 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 and 13 of U.S. Patent No. 10,569,697. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and limitations are shown or suggested by the patented claims as follows:
With respect to instant claim 1, U.S. Patent No. 10,569,697, claim 10, recites a vehicular vision system [the instant vehicle vision system is equivalent to the ground illumination system with the multi-camera system of the patented claim], said vehicular vision system comprising: a sideward-viewing side camera [claim 10, line 14]; a rearward-viewing rear backup camera [claim 10, lines 15-16]; a ground illumination light module disposed at the side of the vehicle, the ground illumination light module comprising at least one light emitting diode and a freeform optic [claim 10, lines 1-5]; wherein the ground illumination light module, when disposed at the side of the vehicle, and when the at least one light emitting diode is electrically powered so as to emit light through the freeform optic, illuminates a ground region at that side of the vehicle [claim 10, line 6-10]; wherein the illuminated ground region includes an illuminated side ground region at least partially along the side of the vehicle and an illuminated rearward ground region rearward of the rear portion of the vehicle [claim 10, lines 9-13]; wherein the illuminated ground region is at least in part viewed by the sideward viewing side camera and the rearward-viewing rear backup camera [claim 10, lines 13-16].
U.S. Patent No. 10,569,697, claim 10 does not recite the sideward-viewing side camera is disposed at a side of a vehicle equipped with the vehicular vision system and views at least sideward of the vehicle.  From the name of the element the sideward 
U.S. Patent No. 10,569,697, claim 10 does not recite the rearward-viewing rear backup camera is disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle.  From the name of the element the rearward-viewing rear backup camera would inherently view the rearward of the vehicle.  It would have been well within the skill of one versed in the art to place the rearward-viewing rear backup camera on a rear portion of a vehicle in the device of U.S. Patent No. 10,569,697, claim 10 so that the camera would get the best view of the rear portion of the vehicle and would not have any parts of the vehicle blocking the view.  
U.S. Patent No. 10,569,697, claim 10 does not recite a portion of the illuminated side ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the side ground region in the device of U.S. Patent No. 10,569,697, claim 10, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground on the side of the vehicle.
With respect to instant claim 2, U.S. Patent No. 10,569,697, claim 10, does not recite the portion of the illuminated side ground region extends outward at least 3 meters from the side of the vehicle.  It would have been well within the skill of one 
With respect to instant claim 3, U.S. Patent No. 10,569,697, claim 10 does not recite a portion of the illuminated rearward ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the rearward ground region in the device of U.S. Patent No. 10,569,697, claim 10, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground on the rear of the vehicle.
With respect to instant claim 4, U.S. Patent No. 10,569,697, claim 10, recites a forward-viewing front camera [claim 10, line 15], wherein the illuminated ground region includes an illuminated forward ground region forward of the front portion of the vehicle [claim 10, lines 9-13], and wherein the illuminated forward ground region is at least in part within a field of view of the forward-viewing front camera [claim 10, lines 13-15].
With respect to instant claim 5, U.S. Patent No. 10,569,697, claim 10 does not recite a portion of the illuminated forward ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the forward ground region in the device of U.S. Patent No. 10,569,697, claim 10, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground in the front of the vehicle.
With respect to instant claim 6, U.S. Patent No. 10,569,697, claim 12, recites the ground illumination light module, when the at least one light emitting diode is electrically 
With respect to instant claim 7, U.S. Patent No. 10,569,697, claim 13, recites the ground illumination light module, when disposed at the side of the vehicle, is disposed at a door handle at the side of the vehicle.
With respect to instant claim 8, U.S. Patent No. 10,569,697, claim 13, recites the ground illumination light module, when disposed at the side of the vehicle, is disposed at an exterior rearview mirror assembly at the side of the vehicle.
With respect to instant claim 9, U.S. Patent No. 10,569,697, claim 13, does not recite the at least one light emitting diode is disposed at a printed circuit board of the ground illumination light module, and wherein the printed circuit board is disposed in a housing of the ground illumination light module.  Mounting LEDs to printed circuit board and placing the combination in a housing is well known in the art and allows the LED to remain securely placed and dust free during use.  It would have been well within the skill of one versed in the art to mount the light emitting diode of U.S. Patent No. 10,569,697, claim 13, on a printed circuit board of the ground illumination light module, and wherein the printed circuit board is disposed in a housing of the ground illumination light module so that the LED to remain securely placed and dust free during use.
With respect to instant claim 14, U.S. Patent No. 10,569,697 recites the sideward-viewing side camera and the rearward-viewing rear backup camera are part of a surround view multi-camera system of the vehicle [claim 10, lines 14-17].
With respect to instant claim 15, U.S. Patent No. 10,569,697, claim 13, recites a vehicular vision system [the instant vehicle vision system is equivalent to the ground  [claim 10, line 14]; a rearward-viewing rear backup camera [claim 10, lines 15-16]; a ground illumination light module disposed at an exterior rearview mirror assembly at the side of the vehicle [claim 13], the ground illumination light module comprising at least one light emitting diode and a freeform optic [claim 10, lines 2-4]; wherein the ground illumination light module, when disposed at the side of the vehicle, and when the at least one light emitting diode is electrically powered so as to emit light through the freeform optic, illuminates a ground region at that side of the vehicle [claim 10, lines 6-10]; wherein the illuminated ground region includes an illuminated side ground region at least partially along the side of the vehicle and an illuminated rearward ground region rearward of the rear portion of the vehicle [claim 10, lines 9-13]; wherein the illuminated ground region is at least in part viewed by the sideward viewing side camera and the rearward-viewing rear backup camera [claim 10, lines 13-16]; and wherein the sideward-viewing side camera and the rearward-viewing rear backup camera are part of a surround view multi-camera system of the vehicle [claim 10, lines 14-17].
U.S. Patent No. 10,569,697, claim 10 does not recite the sideward-viewing side camera is disposed at a side of a vehicle equipped with the vehicular vision system and views at least sideward of the vehicle.  From the name of the element the sideward viewing side camera would inherently view at least sideward of the vehicle.  It would have been well within the skill of one versed in the art to place the sideward-viewing side camera on a side of a vehicle equipped with the vehicular vision system in the device of U.S. Patent No. 10,569,697, claim 10 so that the camera would get the best 
U.S. Patent No. 10,569,697, claim 10 does not recite the rearward-viewing rear backup camera is disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle.  From the name of the element the rearward-viewing rear backup camera would inherently view the rearward of the vehicle.  It would have been well within the skill of one versed in the art to place the rearward-viewing rear backup camera on a rear portion of a vehicle in the device of U.S. Patent No. 10,569,697, claim 10 so that the camera would get the best view of the rear portion of the vehicle and would not have any parts of the vehicle blocking the view.  
U.S. Patent No. 10,569,697, claim 13 does not recite a portion of the illuminated side ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the side ground region in the device of U.S. Patent No. 10,569,697, claim 13, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground on the side of the vehicle.
U.S. Patent No. 10,569,697, claim 13, does not recite the portion of the illuminated side ground region extends outward at least 3 meters from the side of the vehicle.  It would have been well within the skill of one versed in the art to illuminate the side ground region in the device of U.S. Patent No. 10,569,697, claim 13, so the illumination extends outward at least 3 meters from the side of the vehicle so that the entire frame of the camera will be illuminated and to allow the user to easily see the ground on the side of the vehicle.
instant claim 16, U.S. Patent No. 10,569,697, claim 10 does not recite a portion of the illuminated rearward ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the rearward ground region in the device of U.S. Patent No. 10,569,697, claim 10, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground on the rear of the vehicle.
With respect to instant claim 17, U.S. Patent No. 10,569,697, claim 13, recites a forward-viewing front camera [claim 10, line 15], wherein the illuminated ground region includes an illuminated forward ground region forward of the front portion of the vehicle [claim 10, lines 9-13], and wherein the illuminated forward ground region is at least in part within a field of view of the forward-viewing front camera [claim 10, lines 13-15].
U.S. Patent No. 10,569,697, claim 13 does not recite the forward-viewing front camera is disposed at a side of a vehicle equipped with the vehicular vision system and views at least forward of the vehicle.  From the name of the element the forward-viewing front camera would inherently view at least forward of the vehicle.  It would have been well within the skill of one versed in the art to place the forward-viewing front camera on a side of a vehicle equipped with the vehicular vision system in the device of U.S. Patent No. 10,569,697, claim 10 so that the camera would get the best view of the illuminated forward side of the vehicle and would not have any parts of the vehicle blocking the view.  
With respect to instant claim 18, U.S. Patent No. 10,569,697, claim 13 does not recite a portion of the illuminated forward ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to 
With respect to instant claim 19, U.S. Patent No. 10,569,697 recites a vehicular vision system [the instant vehicle vision system is equivalent to the ground illumination system with the multi-camera system of the patented claim], said vehicular vision system comprising: a sideward-viewing side camera [claim 10, line 14]; a rearward-viewing rear backup camera [claim 10, lines 15-16]; a ground illumination light module disposed at a door handle at the side of the vehicle [claim 13], the ground illumination light module comprising at least one light emitting diode and a freeform optic [claim 10, lines 3-5]; wherein the ground illumination light module, when disposed at the side of the vehicle, and when the at least one light emitting diode is electrically powered so as to emit light through the freeform optic, illuminates a ground region at that side of the vehicle [claim 10, line 6-10]; wherein the illuminated ground region includes an illuminated side ground region at least partially along the side of the vehicle and an illuminated rearward ground region rearward of the rear portion of the vehicle [claim 10, lines 9-13]; wherein the illuminated ground region is at least in part viewed by the sideward viewing side camera and the rearward-viewing rear backup camera [claim 10, lines 13-15]; and wherein the sideward-viewing side camera and the rearward-viewing rear backup camera are part of a surround view multi-camera system of the vehicle [claim 10, lines 14-17].
U.S. Patent No. 10,569,697, claim 10 does not recite the sideward-viewing side camera is disposed at a side of a vehicle equipped with the vehicular vision system and 
U.S. Patent No. 10,569,697, claim 10 does not recite the rearward-viewing rear backup camera is disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle.  From the name of the element the rearward-viewing rear backup camera would inherently view the rearward of the vehicle.  It would have been well within the skill of one versed in the art to place the rearward-viewing rear backup camera on a rear portion of a vehicle in the device of U.S. Patent No. 10,569,697, claim 10 so that the camera would get the best view of the rear portion of the vehicle and would not have any parts of the vehicle blocking the view.  
U.S. Patent No. 10,569,697, claim 10 does not recite a portion of the illuminated side ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the side ground region in the device of U.S. Patent No. 10,569,697, claim 10, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground on the side of the vehicle.
U.S. Patent No. 10,569,697, claim 10, does not recite the portion of the illuminated side ground region extends outward at least 3 meters from the side of the   It would have been well within the skill of one versed in the art to illuminate the side ground region in the device of U.S. Patent No. 10,569,697, claim 10, so the illumination extends outward at least 3 meters from the side of the vehicle so that the entire frame of the camera will be illuminated and to allow the user to easily see the ground on the side of the vehicle.
With respect to instant claim 20, U.S. Patent No. 10,569,697, claim 10 does not recite a portion of the illuminated rearward ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the rearward ground region in the device of U.S. Patent No. 10,569,697, claim 10, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground on the rear of the vehicle.
With respect to instant claim 21, U.S. Patent No. 10,569,697, claim 10, recites a forward-viewing front camera [claim 10, line 15], wherein the illuminated ground region includes an illuminated forward ground region forward of the front portion of the vehicle [claim 10, lines 9-13], and wherein the illuminated forward ground region is at least in part within a field of view of the forward-viewing front camera [claim 10, lines 13-15].
With respect to instant claim 22, U.S. Patent No. 10,569,697, claim 10 does not recite a portion of the illuminated forward ground region is illuminated with a luminance of at least 10 lux.  It would have been well within the skill of one versed in the art to illuminate the forward ground region in the device of U.S. Patent No. 10,569,697, claim 10, with a luminance of at least 10 lux if such would allow the cameras to work properly and allow the user to easily see the ground in the front of the vehicle.

Allowable Subject Matter
Claims 1-22 would be allowable if the double patenting rejections, set forth in this Office action were overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Yamada (9,610,891).
Yamada discloses a vehicular illuminating apparatus with cameras, said vehicular vision system comprising: a sideward-viewing side camera [53, 70] disposed at a side of a vehicle [9] equipped with the vehicular vision system [note light sources, 63] and viewing at least sideward of the vehicle [9]; a rearward-viewing rear backup camera [52] disposed at a rear portion of the vehicle [9] and viewing at least rearward of the vehicle [9]; a light module [70, figures 4 and 5] disposed at the side of the vehicle [9], the light module [70] comprising at least one light emitting diode; and wherein the illuminated region, when illuminated by the side light source [63] and rear light source [62] is at least in part viewed by the sideward viewing side camera [53, 70] and the rearward-viewing rear backup camera [52].  
Yamada, however does not disclose the side region is illuminated such that the illuminated side ground region is illuminated with a luminance of at least 10 lux.
Yamada discloses “each of the light sources [60] is composed of LEDs that emit near-infrared light that is invisible light” (emphasis added).  Yamada then describes the benefit.  “Since the near-infrared light is invisible to the human eye, it does not affect a pedestrian who is present in the periphery of the vehicle” (emphasis added) [column 9, 
Since luminance only measures visible light, luminance of lux cannot be used to measure the invisible or near-infrared light of Yamada, Yamada cannot meet or anticipate independent claims 1, 15 or 19 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents having cameras do not disclose a ground illumination light module: Wang et al. (2015/0329048); Han et al. (8,928,753).









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/           Primary Examiner, Art Unit 2875